DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Pending: 
1-5, 10, 16, 23-26
Withdrawn: 
NONE
Rejected:
1-5, 10, 16, 23-26
Amended: 
1, 24
New: 
NONE
Independent:
1, 24


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 16, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bull et al (US 6,267,922).
Bull at abstract and Table 1 teaches an overlapping Al-Mg-Si alloy: 

cl. 1
cl. 2
cl. 3
cl. 4
cl. 5
cl. 24
Bull
Bull ex. 7
Mg
0.4-0.8
0.45-0.8
0.5-0.8
0.66-0.74
0.66-0.74
0.4-0.8
0.6-0.9
0.55
Si
0.4-0.7
0.45-0.65
0.45-0.65
0.57-0.63
0.56-0.6
0.4-0.7
0.25-0.6
0.69
Cu
0.4-0.8
0.45-0.75
0.45-0.65
0.51-0.59
0.51-0.59
0.45-0.65
0.25-0.9
0.30
Fe
0-0.4
0.1-0.35
0.1-0.3
0.22-0.26
0.22-0.26
0-0.4
<0.4
0.22
Mn
0-0.4
0.1-0.35
0.15-0.35
0.18-0.22
0.18-0.22
0-0.4
<0.4
0.05
Cr
0-0.2
0.02-0.18
0.02-0.15
0.06-0.1
0.06-0.1
0-0.2
up to 0.1
-
Zn
0-0.1
0-0.1
0-0.1
0-0.1
0-0.1
0-0.1
up to 0.25
-
Ti
0-0.2
0.05-0.15
0.05-0.12
0-0.08
0-0.08
0-0.2
up to 0.1
0.01

Table 1: comparison of instantly claimed ranges vs. Bull
Bull example 7 is considered to be a close example to the claimed invention (see Table above for comparison). Though the Cu of Ex. 7 of Bull is just outside that of claims 1 and 24, the examiner notes that i) Bull teaches a broad disclosure of 0.25-0.9% Cu that overlaps the amount of Cu in the claimed Al-Mg-Si-Cu alloy, and ii) Bull discloses additional examples containing an amount of copper as presently claimed.  Further, it is well-settled that a reference may be relied on for all that it reasonably discloses, and not merely for examples or preferred embodiments therein.  Bull teaches forming automotive body parts comprising sheets of said alloy (title, abstract, etc.), which meets the claimed sheet (claim 1) and automotive body part (claim 16).
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).

Bull teaches a bendability (r/t) of ex. 7 alloy is 0.4 and 0.3, which meets the instantly claimed maximum (see Bull at Table 4), of instant independent claims 1, 24, and dependent claim 10. Concerning the amendment to instant claim 1 of “a yield strength of at least 290 
Bull is silent as to the size/amount of dispersoids (claims 1 and 24, claims 10, 23). However, because Bull teaches an overlapping Al-Mg-Si-Cu alloy processed by substantially identical process steps of homogenizing at typically 560°C for 4 hours (column 5, line 22), rolling into a sheet, and heat treating to a given temper (see Bull at examples, etc.), then it is a reasonable assumption that substantially the same properties, such as dispersoid content, average size, would be present in the prior art, as in the instant invention. 
Therefore, it is held that Bull has created a prima facie case of obviousness, of the presently claimed invention.
Concerning claims 25 and 26, Bull teaches minimizing excess Si (column 3 lines 50- column 4 line 5) in order to have long-term stability of mechanical properties. Because Bull teaches an overlapping range of Si, together with motivation to minimize excess Si for forming Mg2Si, it is held that Bull meets the instant limitation of excess Si.



Response to Amendment
In the response filed on 1/5/21 applicant amended claims 1 and 24, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the instant claims are allowable because Bull teaches against the amended limitation of “a yield strength of at least 290 MPa” has not been found persuasive. As stated above, Bull at example 7 teaches a YS which rounded to 2 significant digits is 290MPa, and therefore held to meet the presently claimed minimum strength. Though Bull teaches achieving a post bake strength preferably of “not... more than about 290 MPa” at column 3 lines 25-26, “about 290 MPa” (taught by Bull) is held to meet the instant limitation of “a yield strength of at least 290 MPa”.
Applicant’s argument that the instant claims are allowable because the instant invention achieves an unexpected combination of high strength and high ductility has not been found clearly persuasive. Bull teaches an Al-Mg-Si sheet product at Example 7 which exhibit a YS of 290MPa (rounded to 2 significant digits) and bendability ratio r/t of 0.3. Bull teaches a substantially identical Al-Mg-Si alloy composition processed in a substantially identical method of homogenizing at typically 560°C for 4 hours (column 5, line 22), rolling into a sheet, and heat treating to a given temper (see Bull at examples, etc.). Applicant has not shown unexpected results (i.e. improved energy absorption, etc.) with respect to the closest prior art of Bull.
Applicant’s argument that the instant claims are allowable because the instant invention achieves unexpected riveting behavior (due to low r/t ratio) while maintaining high strength, has not been found persuasive. Applicant quotes from the instant specification on page 7 of the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        




/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        4/7/2021